EXHIBIT FIRST SUPPLEMENTAL INDENTURE, dated as of April 24, 2009 (this “Supplemental Indenture”), between The Toledo Edison Company, a corporation organized and existing under the laws of the State of Ohio (the “Company”), and The Bank of New York Mellon Trust Company, N.A. (formerly known as The Bank of New York Trust Company, N.A.), as trustee under the Indenture referred to below (the “Trustee”). W I T N E S S E T H WHEREAS, the Company has heretofore executed and delivered to the Trustee an indenture, dated as of November 1, 2006 (as amended, supplemented, restated or otherwise modified from time to time, the “Indenture”; capitalized terms used herein but not defined herein have the meanings set forth in the Indenture), pursuant to which the Company issued $300,000,000 aggregate principal amount of 6.15% Senior Notes due 2037 (the “6.15% Notes”); WHEREAS, the Company intends to issue an additional $300,000,000 aggregate principal amount of 7.25% Senior
